PER CURIAM.
By petition for a writ of certiorari we have been requested to review a decision of a Court of Appeal because of alleged conflicts with prior decisions of this Court. See Cole v. Cole, Fla.App., 130 So.2d 126.
Pending our consideration of the petition for certiorari the parties have filed here a stipulation, the effect of which would result in the amicable disposition of the points in contest.
It being the policy of the law to encourage the amicable settlement of disputes, this *715Court takes note of the stipulation. Pursuant to the agreement of the parties this order is entered to restore jurisdiction of the cause to the chancellor so that he might, upon remand, enter an appropriate decree giving effect to the stipulation.
This Court herewith relinquishes jurisdiction to the District Court of Appeal, First District, with directions to remand the cause to the chancellor, accompanied by directions to enter an appropriate decree consistent with the stipulation signed by the parties.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and O’CONNELL, JJ., concur.